Judgment unanimously affirmed. Memorandum: Defendant’s guilt was so overwhelmingly established that the errors of the trial court in improperly questioning defendant’s alibi witness concerning his previous incarceration and incorrectly charging the jury that flight raises a presumption of guilt should be disregarded (see Code Crim. Pro., § 542; People v. James, 24 A D 2d 608, affd. 17 N Y 2d 552 2/14/66). (Appeal from judgment of Monroe County Court convicting defendant of grand larceny, first degree.)
Present — Williams, P. J., Henry, Del Vecchio and Marsh, JJ.